
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


EMPLOYMENT AGREEMENT

        This is an Agreement between Intraware, Inc., a Delaware corporation,
having its principal place of business in the City of Orinda, California
(hereinafter referred to as "Intraware" or "Employer") and Frost R. R. Prioleau,
currently residing in Alameda County, California (hereinafter referred to as
"Employee"). The parties agree and represent as follows:

        A.    BACKGROUND

        1.    Employee has been an employee and executive of Employer since
December 1998, and has been the President of Employer since December 2000.

        2.    Employee has announced his resignation from his full-time duties
as President of Employer effective on August 31, 2002.

        3.    Employer wishes to continue to obtain the services and advice of
Employee, on a reduced-time basis, in the area of company strategy.

        4.    Employee is willing to accept such reduced-time employment for one
year, subject to extension as provided herein, under the terms hereof.

        B.    EMPLOYMENT

        Employer hereby employs Employee and Employee hereby accepts employment
with Employer as Senior Advisor for an Employment Term as set out herein.

        C.    DUTIES OF EMPLOYEE

        1.    Position

        During the Employment Term hereunder, Employee shall serve as Senior
Advisor of Employer.

        2.    Duties and Responsibilities

        (a)  Employee shall be responsible for researching potential
alternatives for Employer with respect to "rolling up" Employer's business and
other similar and/or complementary businesses in a combined entity. Such
research shall include, but not be limited to, detailed conversations with
executives of similar and/or complementary businesses and of potential investors
in such a combined entity. On or before May 31, 2003, Employee shall deliver to
Employer an initial version of a detailed written report describing such
research, containing an analysis including various alternatives, and
recommending one or more courses of action (the "Roll-Up Strategy Report").
Within a reasonable time after delivering it to Employer, Employee shall orally
present the Roll-Up Strategy Report to Employer. Employee shall work diligently
with Employer to make such modifications to the Roll-Up Strategy Report as
Employer may reasonably request, and shall deliver a final version of the
Roll-Up Strategy Report to Employer by August 31, 2002. During the Employment
Term and prior to delivery of the initial version of the report, Employee will
periodically provide to Employer's Chief Executive Officer, orally or in
writing, updates on his research and analysis regarding this project.

        (b)  In addition to the duties described in paragraph C.2.a above,
Employee shall work on various other projects and provide advice to the Chief
Executive Officer and other members of senior management of Employer in the area
of corporate strategy, as the Chief Executive Officer of Employer may request
from time to time during the Employment Term. Employee

1

--------------------------------------------------------------------------------




agrees to be reasonably available for telephonic consultations with the Chief
Executive Officer and other senior officers of Employer from time to time, and
to return telephone calls from those officers reasonably promptly.

        (c)  Employee shall be permitted to work from remote locations.

        (d)  In view of the rapidly changing business environment in which
Employer operates, the parties agree that the duties of Employee may be modified
from time to time by mutual written agreement of the Employee and Employer.

        (e)  It is the intent of the parties that Employee shall continue to
serve as a member of Employer's Board of Directors during the Employment Term,
subject to the re-nomination of Employee as a director by Employer's Board of
Directors, and election by the Employer's shareholders, as required, and
provided that the Company does not materially breach this Agreement or terminate
Employee's employment for any reason.

        3.    Outside Investments

        Employee shall not directly or indirectly make, obtain or retain any
investment of more than $10,000 in any business which, in Employer's reasonable
discretion, competes with Employer.

        4.    Noncompetition by Employee

        During Employee's employment, Employee shall not directly or indirectly
render any services of a business, commercial or professional nature to any
other person or organization, whether for compensation or otherwise, which would
(in Employer's reasonable discretion) be in competition with Employer or with
any entities owned or controlled by Employer, or which would prevent Employee
from rendering his agreed services to Employer during the Employment Term.

        5.    Confidentiality and Invention Assignment

        As a condition of employment under this Agreement, Employee shall
continue to comply with the Employment, Confidential Information, Invention
Assignment and Arbitration Agreement entered into between Company and Employee
on December 9, 1998 (the "December 9, 1998 Agreement").

        6.    Education and Charitable Activities

        Employee is encouraged to spend a reasonable amount of time for
educational, charitable and professional activities. Participation in such
activities will not be deemed a breach of this Agreement so long as it does not
interfere with full and diligent performance of the services required under this
Agreement.

        D.    TERMS OF EMPLOYMENT

        1.    Duration

        Employee's employment under this Agreement shall commence on
September 1, 2002 and shall terminate on August 31, 2003 (the "Employment
Term"). Any extension of the Employment Term shall be subject to written
agreement by Employer and Employee.

        2.    Termination of Employment—Generally

        Employee is and remains free to terminate his employment at any time,
for any reason, with or without Cause. In the event of such a voluntary
termination by Employee, he shall provide Employer with notice of termination at
least ten (10) days prior to the effective date of his termination. Employer
shall, in such event, remain free to accept such notice and

2

--------------------------------------------------------------------------------

continue Employee's employment up to the effective date of termination, or to
pay Employee ten (10) days' pay in lieu of accepting notice and require his
immediate termination.

        Employer is and remains free to terminate Employee's employment at any
time, for any reason, with or without Cause. In the event of a termination for
Cause, as defined in paragraph D. 3 below, no notice of termination shall be
required, provided such termination shall have been approved by the Employer's
Board of Directors prior to the termination date. In the event of a termination
without Cause, Employee shall be entitled to the benefits specified in
paragraph D.5 below.

        3.    Termination of Employment—Cause

        Termination may be effected for any of the following reasons ("Cause"):

        (a)  any act of personal dishonesty taken by Employee in connection with
his responsibilities as an employee and intended to result in substantial
personal enrichment of Employee,

        (b)  the conviction of a felony,

        (c)  a willful act by Employee that constitutes gross misconduct and
that is injurious to Employer, or

        (d)  for a period of not less than thirty (30) days following delivery
to Employee of a written demand for performance from Employer that describes the
basis for Employer's belief that Employee has not substantially performed his
duties, continued violations by Employee of Employee's obligations to Employer
that are demonstrably willful and deliberate on Employee's part.

        4.    Benefits upon Termination of Employment for Cause

        In the event of a termination for Cause, Employee shall be entitled only
to that compensation and those benefits earned by and vested in him as of the
effective date of such termination, calculated on a pro-rated basis.

        5.    Benefits upon Termination of Employment without Cause

        In the event of a termination without cause, Employer shall pay to
Employee all salary that would have become due through the end of the Employment
Term as if the termination had not occurred, plus, at Employee's election,
Employer will either (a) pay on behalf of Employee his COBRA premiums for
Employee's maintenance of his then-current health and medical benefits through
the end of the Employment Term, or (b) pay to Employee a sum equal to the
aggregate premiums that would be payable under COBRA had Employee elected COBRA
for maintenance of his then current health and medical benefits through the end
of the Employment Term In addition, in the event of a termination without Cause,
Employer shall pay to Employee the bonus described in Section E.2 below in
accordance with the schedule and subject to the conditions specified in that
Section as if Employee had remained an employee of Employer through the end of
the Employment Term, provided Employee continuously remains a member of
Employer's Board of Directors between the date hereof and the end of Employer's
fiscal quarter which is the subject of the public announcement described in
Section E.2 below, and provided further that Employee attends (in person or via
teleconference) no fewer than 75% of Board meetings that take place during such
period. In addition, Employer stock option grant no. 253 dated November 5, 2001
for 600,000 shares of Employer stock, a copy of which is attached hereto as
Exhibit A ("Option Grant 253"), shall vest in full immediately upon the
effective date of such termination without Cause. Other than the terms described
in this paragraph, Employer shall have no further obligation to pay

3

--------------------------------------------------------------------------------

Employee any other compensation or benefits whatsoever in the event of
termination without Cause.

        6.    Cooperation with Employer at Termination of Agreement

        Following the termination of this Agreement by either party, Employee
shall cooperate fully with Employer in all matters relating to providing for an
orderly transition of all his pending work on behalf of Employer.

        7.    Effect of Merger, Consolidation or Sale

        In the event of a merger or consolidation of Employer with any other
entity, the divestiture by Employer of a major portion of its assets, business
or good will, or any other corporate reorganization involving Employer, this
Agreement may be assigned or transferred to the successor in interest as an
asset of Employer upon the assignee's assuming Employer's obligation and in the
discretion of the successor in interest, subject to section 8 below. In that
event, Employee agrees to continue to perform his duties and discharge his
responsibilities according to the terms of this Agreement for such successor in
interest, subject to Section 8 below. In the event that of any such transaction
which is a sale, exchange or other disposition of substantially all of the
assets or outstanding common shares of Employer at an implied enterprise value
of not less than $1.25 per outstanding common share, then Employer or its
successor shall pay to Employee the bonus described in Section E.2 below.

        8.    Benefits Upon Severance Termination

        In the event of a Severance Termination of Employee (as defined in
Option Grant 253), Employer shall pay to Employee all salary that would have
become due through the end of the Employment Term if the Severance Termination
had not occurred, plus a sum equal to the aggregate premiums payable under COBRA
for Employee's maintenance of his then-current health and medical benefits
through the end of the Employment Term. In addition, Employee shall receive one
(1) year of additional vesting, in addition to any vesting acceleration provided
under section 11(c) of Employer's 1996 Stock Option Plan, on the Termination
Date (as defined in Option Grant 253) of any Severance Termination of Employee;
such additional vesting shall apply to all 600,000 shares subject to Option
Grant 253 notwithstanding the second paragraph under "Acceleration Upon
Severance Termination" in Option Grant 253. Other than the terms described in
this paragraph, Employer shall have no further obligation to pay Employee any
other compensation or benefits whatsoever in the event of a Severance
Termination.

        9.    Assignment

        The rights and obligations of the Employee under this Agreement are not
assignable except to the extent set forth in paragraph 7 hereof. Any attempt to
assign such rights and obligations, in whole or in part, will be void and of no
effect unless prior written consent of Employee is obtained. The rights and
obligations of Employer may be assigned or transferred without the consent of
the Employee.

        E.    COMPENSATION AND BENEFITS OF EMPLOYEE

        1.    Salary

        As compensation for his services hereunder, Employee shall receive a
salary at the rate of Sixty Two Thousand Five Hundred Dollars ($62,500) per
annum.

4

--------------------------------------------------------------------------------

        2.    Bonus

        In addition to such salary, Employee shall receive a bonus of Sixty Two
Thousand Five Hundred Dollars ($62,500) upon any public announcement by Employer
that it has achieved positive net income on a GAAP basis for its fiscal quarter
ending August 31, 2003 or any prior fiscal quarter, provided Employee has
remained an employee of Employer through the end of such fiscal quarter. Any
such bonus shall accrue on the last day of such fiscal quarter and shall be due
and payable to Employee within thirty (30) after the public announcement.

        3.    Benefits

        During the Employment Term, Employee shall remain entitled to the same
benefits that Employer provides to its other senior executives. As of the date
hereof, such benefits include medical, dental and vision coverage for the
Employee and his dependents; long term disability insurance; term life
insurance; a 401(k) plan; an employee stock purchase plan; and flexible spending
account programs for health care and dependent care. Notwithstanding the
foregoing, if Employee relocates to a location in which Employer has not
contracted for health insurance coverage, Employer shall reimburse Employee's
reasonable premiums for health insurance coverage for himself and his dependents
in such location during the Employment Term, up to the same percentage at which
Employer pays the health insurance premiums of its other executives. In
addition, upon commencement of the Employment Term, Employee shall receive a
payment for accrued and unused vacation up to the last day of his employment
prior to the commencement of the Employment Term (less applicable withholdings).

        F.    ARBITRATION OF CONTROVERSIES

        Employee agrees that any and all past or present disputes with anyone
(including Employer and any employee, officer, director, shareholder or benefit
plan of Employer in their capacity as such or otherwise) arising out of,
relating to, or resulting from Employee's employment with Employer or the
termination of Employer's employment with Employer shall be subject to binding
arbitration held in San Francisco City and County, California, under the
Arbitration Rules set forth in California Code of Civil Procedure Section 1280
through 1294.2, including section 1283.05 (the "Rules") and pursuant to
California law.

        Disputes which Employee agrees to arbitrate include any potential claims
of harassment, discrimination or wrongful termination and any statutory claims.
Employee understand that this Agreement to arbitrate, the Rules and California
law also apply to any disputes which Employer may have with Employer.

        Any arbitration will be held before an arbitrator from a list provided
by JAMS (Judicial Arbitration and Mediation Service) Endispute. To initiate
arbitration, Employee may either contact Employer's Human Resources Department
for a form or contact JAMS directly. To choose an arbitrator, each party to the
arbitration will select five names from the list, and beginning with Employee,
will alternatively strike names from the list until a single arbitrator is
remaining who is available to decide the dispute. Employer will pay for any
administrative or hearing fees charged by the arbitrator or JAMS. The arbitrator
shall have the power to decide any motions brought by any party to the
arbitration, including motions requesting that a judgment be awarded on any
claims raised in arbitration. Employee also agrees that the arbitrator shall
have the power to award any remedies, including attorneys' fees and costs,
available under applicable law.

        In addition to the right under the Rules to petition the court to
confirm, correct or vacate the arbitrator's award, any party to the arbitration
may appeal the arbitrator's award in any appropriate court on any grounds which
would exist for an appeal of a decision of a trial court sitting without a jury.

5

--------------------------------------------------------------------------------




        In addition to the right under the Rules to petition the court for
provisional relief, Employee agrees that any party may petition the court for
injunctive relief, in lieu of or in addition to arbitration proceedings, under
any circumstances where an injunction (including a temporary restraining order)
would be appropriate under state or federal law.

        Employee understands that this Agreement does not prohibit him from
pursuing an administrative claim with a local, state or federal administrative
body such as the Department of Fair Employment and Housing, the Equal Employment
Opportunity Commission or the workers' compensation board.

        G.    GENERAL PROVISIONS

        1.    Notices

        Any notices to be given under this Agreement by either party to the
other may be effected by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested, or by a national
overnight courier. Mailed or couriered notices shall be addressed to the parties
at the addresses appearing below their signatures and each party may change his
address by written notice, in accordance with this paragraph. Mailed notices
shall be deemed communicated as of three (3) days after mailing; notices
couriered overnight shall be deemed communicated as of the next business day
after mailing.

        2.    Entire Agreement

        This agreement supersedes any and all other agreements, either oral or
in writing, express or implied, between the parties hereto with respect to the
employment of Employee by Employer, and contains all of the covenants and
agreements between the parties with respect to such employment in any manner
whatsoever. Without limiting the generality of the foregoing, this Agreement
expressly supersedes any Change of Control Severance Agreement between Employee
and Employer, and any such Change of Control Severance Agreement shall cease to
be of any force or effect beginning on the date hereof. However, this Agreement
shall supersede the December 9, 1998 Agreement only to the limited extent
specified in paragraph C.5 above, shall supersede Option Grant 253 only to the
limited extent specified in paragraphs D.5 and D.8 above, and shall not
supersede or otherwise affect the terms of any other stock option agreement in
effect between Employer and Employee immediately prior to the date hereof. Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, oral or written, express or implied, with regard to
Employee's employment, have been made or intended by any party, or anyone acting
on behalf of any party, which are not embodied herein and that no other
agreement, statement, or promise regarding employment, either oral or written,
express or implied, not contained in this Agreement shall be valid or binding.
Any modification of this Agreement will be effective only if it is in writing
and signed by both parties.

        3.    Partial Invalidity

        If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
shall nevertheless continue in full force without being impaired or invalidated
in any way.

        4.    Waiver of Breach

        A waiver by either party of a breach of this Agreement by the other
party shall neither constitute nor be construed as a waiver by that party of
later similar breaches.

6

--------------------------------------------------------------------------------

        5.    Law Governing Agreement

        This Agreement shall be governed by and construed in accordance with the
laws of the State of California.

        Executed at Orinda, California on July 17, 2002.

    EMPLOYER:
Intraware, Inc.
 
 
By:
 
/s/  PETER H. JACKSON      

--------------------------------------------------------------------------------

        Executed at Orinda, California on July 17, 2002.

    EMPLOYEE:
Frost R. R. Prioleau
 
 
By:
 
/s/  FROST R. R. PRIOLEAU      

--------------------------------------------------------------------------------

(Employee Name)

7

--------------------------------------------------------------------------------

EXHIBIT A

Option Grant 253

INTRAWARE, INC.

1996 STOCK OPTION PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

NOTICE OF STOCK OPTION GRANT

        Frost Prioleau,

        You have been granted an option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Option Agreement, as
follows:

Grant Number   253
Date of Grant
 
November 5, 2001
Vesting Commencement Date
 
November 5, 2001
Exercise Price per Share
 
$0.559
Total Number of Shares Granted
 
600,000
Total Exercise Price
 
$335,400
Type of Option:
 
        Incentive Stock Option
 
 
X    Nonstatutory Stock Option
Term/Expiration Date:
 
November 5, 2011

Vesting Schedule:

        This Option may be exercised, in whole or in part, in accordance with
the following schedule:

        1/24th of the Shares subject to the Option shall vest each month,
beginning in November 2001, subject to the Optionee continuing to be an Employee
or Consultant on such dates.

Acceleration Upon Severance Termination:

        As to 450,000 of the Shares subject to the Option, the Optionee shall
receive one (1) year of additional vesting, in addition to any vesting
acceleration provided under section 11(c) of the Plan, on the Termination Date
(as defined below) of any Severance Termination (as defined below) of the
Optionee.

        As to 150,000 of the Shares subject to the Option, the Optionee shall
receive one (1) year of additional vesting, in addition to any vesting
acceleration provided under section 11(c) of the Plan, on the Termination Date
of any Severance Termination of the Optionee, provided that the applicable
Change of Control (as defined below) is pursuant to a sale, exchange or other
disposition of substantially all of the assets or outstanding common shares of
the Company at an implied enterprise value of not less than $1.25 per
outstanding common share.

1

--------------------------------------------------------------------------------


        Any successor to the Company (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company's business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term "Company" shall include any
successor to the Company's business and/or assets which executes and delivers
the assumption agreement described in this paragraph or which becomes bound by
the terms of this Agreement by operation of law.

        As used herein:

        "Cause" shall mean (i) any act of personal dishonesty taken by the
Optionee in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of the Optionee, (ii) the conviction
of a felony, (iii) a willful act by the Optionee that constitutes gross
misconduct and that is injurious to the Company, or (iv) for a period of not
less than thirty (30) days following delivery to the Optionee of a written
demand for performance from the Company that describes the basis for the
Company's belief that the Optionee has not substantially performed his duties,
continued violations by the Optionee of the Optionee's obligations to the
Company that are demonstrably willful and deliberate on the Optionee's part. Any
dismissal for cause in accordance with Subsection (iv) of the preceding sentence
must be approved by the Board prior to the dismissal date.

        "Change of Control" means the occurrence of any of the following events:

          (i)  Any "person" (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the "beneficial owner"
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the total voting
power represented by the Company's then outstanding voting securities;

        (ii)  A change in the composition of the Board occurring within a
twelve-month period, as a result of which fewer than a majority of the directors
are Incumbent Directors. "Incumbent Directors" shall mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company);

        (iii)  The consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation that would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or such surviving entity's
parent) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity or such surviving
entity's parent outstanding immediately after such merger or consolidation;

        (iv)  The consummation of the sale or disposition by the Company of all
or seventy-five percent (75%) or more of the Company's assets.

        "Involuntary Termination" shall mean (i) without the Optionee's express
written consent, the significant reduction of the Optionee's duties, authority
or responsibilities, relative to the Optionee's duties, authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to Optionee of such reduced duties, authority or responsibilities;
(ii) without the Optionee's express written consent, a substantial reduction,
without good business reasons, of the facilities and perquisites (including
office space and location) available to the Optionee immediately prior to such
reduction; (iii) a reduction by the Company in the base salary or target bonus
of the Optionee as in effect

2

--------------------------------------------------------------------------------

immediately prior to such reduction; (iv) a material reduction by the Company in
the kind or level of employee benefits, including bonuses, to which the Optionee
was entitled immediately prior to such reduction with the result that the
Optionee's overall benefits package is significantly reduced; (v) the relocation
of the Optionee to a facility or a location more than twenty-five (25) miles
from the Optionee's then present location, without the Optionee's express
written consent; (vi) any purported termination of the Optionee by the Company
that is not effected for Disability or for Cause, or any purported termination
for which the grounds relied upon are not valid; (vii) the failure of the
Company to obtain the assumption of this Agreement by any successors
contemplated herein; or (viii) any act or set of facts or circumstances that
would, under California case law or statute constitute a constructive
termination of the Optionee.

        "Severance Termination" means a termination of the Optionee's employment
with the Company as a result of Involuntary Termination other than for Cause at
any time after the announcement of a Change of Control or twelve (12) months
following a Change of Control or the announcement of a Change of Control,
whichever comes later.

        "Termination Date" shall mean (i) if the Optionee's employment is
terminated by the Company, the date on which a notice of termination is given,
provided that if within thirty (30) days after the Company gives the Optionee
notice of termination, the Optionee notifies the Company that a dispute exists
concerning the termination or the benefits due pursuant to this Agreement, then
the Termination Date shall be the date on which such dispute is finally
determined, either by mutual written agreement of the parties, or a by final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected), or (ii) if
the Agreement is terminated by the Optionee, the date on which the Optionee
delivers the notice of termination to the Company.

Termination Period:

        This Option may be exercised for three months after Optionee ceases to
be an Employee or Consultant. Upon the death or Disability of the Optionee, this
Option may be exercised for twelve months after Optionee ceases to be an
Employee or Consultant. In no event shall this Option be exercised later than
the Term/Expiration Date as provided above.

AGREEMENT

        A.    Grant of Option.

        The Plan Administrator of the Company hereby grants to the Optionee
named in the Notice of Grant attached as Part I of this Agreement (the
"Optionee") an option (the "Option") to purchase the number of Shares, as set
forth in the Notice of Grant, at the exercise price per share set forth in the
Notice of Grant (the "Exercise Price"), subject to the terms and conditions of
the Plan, which is incorporated herein by reference. Subject to Section 13 of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.

        If designated in the Notice of Grant as an Incentive Stock Option
("ISO"), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it shall be treated as a Nonstatutory Stock Option ("NSO").

3

--------------------------------------------------------------------------------




        B.    Exercise of Option.

        (a)  Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.

        (b)  Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the "Exercise Notice"),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the "Exercised Shares"), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be completed
by the Optionee and delivered to the Stock Administrator of the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares. This Option shall be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.

        No Shares shall be issued pursuant to the exercise of this Option unless
such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.

        C.    Method of Payment.

        Payment of the aggregate Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

        1.    cash; or

        2.    check; or

        3.    consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan; or

        4.    surrender of other Shares which (i) in the case of Shares acquired
upon exercise of an option, have been owned by the Optionee for more than six
(6) months on the date of surrender, and (ii) have a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Exercised Shares.

        D.    Non-Transferability of Option.

        This Option may not be transferred in any manner otherwise than by will
or by the laws of descent or distribution and may be exercised during the
lifetime of Optionee only by the Optionee. The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.

        E.    Term of Option.

        This Option may be exercised only within the term set out in the Notice
of Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.

        F.    Tax Consequences.

        Some of the federal tax consequences relating to this Option, as of the
date of this Option, are set forth below. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.

4

--------------------------------------------------------------------------------

        G.    Exercising the Option.

        1.    Nonstatutory Stock Option. The Optionee may incur regular federal
income tax liability upon exercise of a NSO. The Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the Fair Market Value of the Exercised Shares on the
date of exercise over their aggregate Exercise Price. If the Optionee is an
Employee or a former Employee, the Company will be required to withhold from his
or her compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

        2.    Incentive Stock Option. If this Option qualifies as an ISO, the
Optionee will have no regular federal income tax liability upon its exercise,
although the excess, if any, of the Fair Market Value of the Exercised Shares on
the date of exercise over their aggregate Exercise Price will be treated as an
adjustment to alternative minimum taxable income for federal tax purposes and
may subject the Optionee to alternative minimum tax in the year of exercise. In
the event that the Optionee ceases to be an Employee but remains a Service
Provider, any Incentive Stock Option of the Optionee that remains unexercised
shall cease to qualify as an Incentive Stock Option and will be treated for tax
purposes as a Nonstatutory Stock Option on the date three (3) months and one
(1) day following such change of status.

        3.    Disposition of Shares.

        (a)  NSO. If the Optionee holds NSO Shares for at least one year, any
gain realized on disposition of the Shares will be treated as long-term capital
gain for federal income tax purposes.

        (b)  ISO. If the Optionee holds ISO Shares for at least one year after
exercise and two years after the grant date, any gain realized on disposition of
the Shares will be treated as long-term capital gain for federal income tax
purposes. If the Optionee disposes of ISO Shares within one year after exercise
or two years after the grant date, any gain realized on such disposition will be
treated as compensation income (taxable at ordinary income rates) to the extent
of the excess, if any, of the lesser of (A) the difference between the Fair
Market Value of the Shares acquired on the date of exercise and the aggregate
Exercise Price, or (B) the difference between the sale price of such Shares and
the aggregate Exercise Price. Any additional gain will be taxed as capital gain,
short-term or long-term depending on the period that the ISO Shares were held.

        (c)  Notice of Disqualifying Disposition of ISO Shares. If the Optionee
sells or otherwise disposes of any of the Shares acquired pursuant to an ISO on
or before the later of (i) two years after the grant date, or (ii) one year
after the exercise date, the Optionee shall immediately notify the Company in
writing of such disposition. The Optionee agrees that he or she may be subject
to income tax withholding by the Company on the compensation income recognized
from such early disposition of ISO Shares by payment in cash or out of the
current earnings paid to the Optionee.

        H.    Entire Agreement; Governing Law.

        The Plan is incorporated herein by reference. The Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee's interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

5

--------------------------------------------------------------------------------

        I.    NO GUARANTEE OF CONTINUED SERVICE.

        OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO
THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN EMPLOYEE OR
CONSULTANT AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR CONSULTANT FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH
OPTIONEE'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE OPTIONEE'S RELATIONSHIP AS
AN EMPLOYEE OR CONSULTANT AT ANY TIME, WITH OR WITHOUT CAUSE.

By your signature and the signature of the Company's representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.

OPTIONEE:   INTRAWARE, INC.
/s/  FROST R. R. PRIOLEAU      

--------------------------------------------------------------------------------

Signature
 
/s/  JOHN J. MOSS      

--------------------------------------------------------------------------------

By
Frost R. R. Prioleau

--------------------------------------------------------------------------------

Print Name
 
John J. Moss

--------------------------------------------------------------------------------

Name
    

--------------------------------------------------------------------------------

Residence Address
 
Vice President and General Counsel

--------------------------------------------------------------------------------

Title
    

--------------------------------------------------------------------------------


 
 

6

--------------------------------------------------------------------------------

CONSENT OF SPOUSE

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Option Agreement (Grant # 253). In consideration
of the Company's granting his or her spouse the right to purchase Shares as set
forth in the Plan and this Option Agreement, the undersigned hereby agrees to be
irrevocably bound by the terms and conditions of the Plan and this Option
Agreement and further agrees that any community property interest shall be
similarly bound. The undersigned hereby appoints the undersigned's spouse as
attorney-in-fact for the undersigned with respect to any amendment or exercise
of rights under the Plan or this Option Agreement.

    /s/  MARTHA PRIOLEAU      

--------------------------------------------------------------------------------

Spouse of Optionee

1

--------------------------------------------------------------------------------

EXHIBIT A

INTRAWARE, INC.

1996 STOCK OPTION PLAN

EXERCISE NOTICE

Intraware, Inc.
25 Orinda Way
Orinda, California 94563

Attention:    Stock Administrator

        1.    Exercise of Option. Effective as of
today,                        ,             , the undersigned ("Purchaser")
hereby elects to purchase                        shares (the "Shares") of the
Common Stock of Intraware, Inc. (the "Company") under and pursuant to the 1996
Stock Option Plan (the "Plan") and the Stock Option Agreement
dated,            (the "Option Agreement"). The purchase price for the Shares
shall be $            , as required by the Option Agreement.

        2.    Delivery of Payment. Purchaser herewith delivers to the Company
the full purchase price for the Shares.

        3.    Representations of Purchaser. Purchaser acknowledges that
Purchaser has received, read and understood the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.

        4.    Rights as Shareholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. The Shares so acquired shall
be issued to the Optionee as soon as practicable after exercise of the Option.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date of issuance, except as provided in Section 11 of the
Plan.

        5.    Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser's purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

        6.    Entire Agreement; Governing Law. The Plan and Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser's interest except by
means of a writing signed by the Company

1

--------------------------------------------------------------------------------


and Purchaser. This agreement is governed by the internal substantive laws, but
not the choice of law rules, of California.

Submitted by:   Accepted by:
PURCHASER:
 
INTRAWARE, INC.
    

--------------------------------------------------------------------------------

Signature
 
    

--------------------------------------------------------------------------------

By
    

--------------------------------------------------------------------------------

Print Name
 
Stock Administrator

--------------------------------------------------------------------------------

Its
Address:
 
Address:
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------


 
Intraware, Inc.
25 Orinda Way
Orinda, California 94563
 
 
    

--------------------------------------------------------------------------------

Date Received

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

